FILED
                             NOT FOR PUBLICATION                             OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARREL LEE SMITH,                                No. 07-16770

               Plaintiff - Appellant,            D.C. No. 2:04-cv-00703-MCE-
                                                 KJM
  v.

J. SWANEY, Sergeant; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N. R. SMITH, Circuit Judges.

       Darrel Lee Smith, a California prisoner, appeals pro se from the district

court’s order dismissing, under 28 U.S.C. § 1915A, Smith’s 42 U.S.C. § 1983

action alleging retaliation and due process violations in connection with a prison

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                   07-16770
grievance procedure and a disciplinary proceeding. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C. §

1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on

any ground supported by the record. McSherry v. City of Long Beach, 584 F.3d

1129, 1135 (9th Cir. 2009). We affirm.

       The district court did not err by dismissing Smith’s complaint under 28

U.S.C. § 1915A. Prison grievance documents attached to the fifth amended

complaint undermine Smith’s retaliation claim by establishing that, at the time

Swaney allegedly retaliated against Smith for filing a grievance, no grievance was

on file. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988-89 (9th Cir.

2001) (document attached to complaint fatally undermined allegations). The

district court properly dismissed Smith’s claim that the defendant violated his due

process rights by cancelling his grievance because a prisoner enjoys no

constitutional right to a prison grievance procedure. See Mann v. Adams, 855 F.2d

639, 640 (9th Cir. 1988) (order) (no due process right to a prison grievance

procedure). The district court properly dismissed Smith’s claim that his

constitutional rights were violated when he was denied the opportunity to cross-

examine a witness at his prison disciplinary proceeding because the Due Process

Clause afforded Smith no such right. See Sandin v. Conner, 515 U.S. 472, 475-76,


                                                                               07-16770
486 (1995) (prisoner enjoys no due process right to present witnesses at prison

disciplinary proceeding where no atypical hardship resulted).

      Smith’s remaining contentions are unpersuasive.

      AFFIRMED.




                                                                              07-16770